Citation Nr: 1601376	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-20 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 2005 to December 2005 and from September 2007 to October 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of the appeal, the Veteran moved and the current agency of original jurisdiction (AOJ) is the VA RO in Reno, Nevada. 

In November 2014, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  At the November 2014 Board hearing, the Veteran submitted additional evidence with a waiver of AOJ consideration of this evidence.  As such, the Board may consider the evidence in the first instance.  


FINDING OF FACT

Symptoms of the currently diagnosed tinnitus have been continuous since service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting service connection for tinnitus, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Tinnitus 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with tinnitus.  The U.S. Court of Appeals for Veterans Claims (Court) has held that tinnitus, at a minimum where there is evidence of acoustic trauma, is an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  

For a chronic diseases such as tinnitus, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran essentially contends that he developed tinnitus due to in-service exposure to acoustic trauma during deployment in Afghanistan that has continued since service separation.  At the November 2014 Board hearing, the Veteran testified that he was constantly exposed to gunfire during service and he was a machine gunner during his deployment.  See also December 2011 notice of disagreement, June 2014 substantive appeal (Veteran reported noise exposure from gunfire, explosions, and mortars).  The Veteran reported intermittent tinnitus since service separation.  See also November 2014 written statement.  

First, the evidence of record demonstrates that the Veteran has a current tinnitus disability.  At the December 2010 VA examination, the Veteran reported recurrent, intermittent tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from weapons, artillery fire, and explosions while serving as an infantryman during service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2014).  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of tinnitus have been continuous since service.  Although the Veteran was not specifically diagnosed with tinnitus in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing intermittent tinnitus during service that continued since separation.  

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to tinnitus.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

On a September 2008 post deployment health assessment, the Veteran denied going on sick call for ringing in the ears and did not endorse current tinnitus.  On a March 2009 post deployment health re-assessment, the Veteran did not endorse ringing in the ears.  The Veteran contends that these records are inaccurate and he reported ringing in the ears during the post deployment health assessments.  See December 2011 notice of disagreement, June 2014 substantive appeal.  In an October 2014 written statement and at the November 2014 Board hearing, the Veteran contended that the notations that he denied ringing in the ears were forgeries.  The Board finds that it is not clear from the evidence of record whether or not the records defaulted to a negative response when a condition is not endorsed or whether the information may have been entered into the electronic system incorrectly.   

Also, weighing against the claim is the December 2010 VA examiner's opinion that, based on the subjective nature of tinnitus and the Veteran's normal hearing, the tinnitus is less likely than not related to in-service noise exposure.  The VA examiner noted that tinnitus due to noise exposure or acoustic trauma is known to have noticeable onset immediately or soon following an incident, and the Veteran did not specify a specific incident, but rather noted the onset during deployment in Afghanistan.  

Throughout the course of this appeal, the Veteran has consistently contended that his tinnitus began during service and continued to worsen since service separation.  See December 2011 notice of disagreement, June 2014 substantive appeal, October 2014 written statement, November 2014 Board hearing transcript.  The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his tinnitus symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  

The Board finds the Veteran's assertions of the onset of tinnitus during service and his reports of tinnitus symptomatology since service, in the context of the demonstrated in-service acoustic trauma, current diagnosis, and lay statements, are sufficient to place in equipoise the question of whether the current tinnitus was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


